 

iN THE UNITED sTATEs DIsTRICT CoURT
FoR THE DlsTRICT oF MoNTANA ApR 1 6 mg
BILLINGS DlvlsloN

C|erk, U S District Court
District Of Montana

Bi||ings
UNITED STATES OF AMERICA,
CR 19-05-BLG-SPW-02

Plaintiff,
Vs. GRDER
GREGORY PAUL GREEN and
BRITTANY NICOLE GREEN,

Defendants.

 

 

Before the Court is Defendant Brittany Nicole Green’s motion to suppress
statements (Doc. 41). The government filed its response Wherein it agreed not to
use the statements in its case in chief. (Doc. 53). Accordingly, Green’s motion is

DENIED as moot.

__§7‘9¢'",
DATED this 45 day of April 2019.

’sUsAN P. WATTERS
United States District Judge

